        Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 1 of 22



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
           v.                                 ) Criminal No. 19-10459-RWZ
                                              )
21. ANGEL RODRIGUEZ                           )
A/K/A “King Ace,”                             )
       Defendant.                             )
                                              )

                    GOVERNMENT=S OPPOSITION TO DEFENDANT’S
                      MOTION FOR RELEASE FROM CUSTODY

       The United States of America, by Andrew E. Lelling, United States Attorney, and Rachel

Goldstein and Mark Grady, Assistant United States Attorneys, hereby respectfully oppose

Defendant Angel Rodriguez’s (“Rodriguez” or “the Defendant”) Motion For Release From

Custody (the “Motion”). [D. 714]. 1 Rodriguez seeks release to home confinement because he

claims that he has a medical history—including asthma and a history involving both a collapsed

lung and MRSA staph infection—that makes him more susceptible to severe illness if he were to

contract the COVID-19 virus while incarcerated.

       The Government appreciates the gravity of the COVID-19 pandemic and acknowledges

that it presents a serious national and state public health emergency. However, even in the midst

of this pandemic, the factors set forth in 18 U.S.C. § 3142 still guide the Court in determining, on

a case-by-case basis, whether pretrial release is appropriate. In this case, the Section 3142(g)

factors weigh heavily in favor of Rodriguez’s detention, and the Government can readily carry its

burdens of showing that, if released, Rodriguez would be a danger to the community and a flight




       1
           Docket Entries are identified by docket and page numbers.
        Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 2 of 22



risk. Indeed, given the serious nature of the charged conduct, the weight of evidence against

Rodriguez, his voluminous criminal history including violence and witness intimidation, his

repeated pattern of violating conditions of release, and his evasion of arrest on the instant charges,

it is clear that no set of conditions will ensure his appearance or the safety of the community.

       Nor does Rodriguez’s claimed asthma or other conditions shift the detention calculus in

his favor. He provides no credible documentation for his conditions and neglects to show that—

even if he does suffer from them—they are sufficiently acute to make him more susceptible to

COVID-19 than the average detainee. He also alleges only a speculative prospect of a COVID-

19 outbreak at the Plymouth County House of Corrections (“Plymouth”) where he is housed, and

fails to show the inadequacy of the measures taken by Plymouth to prevent the spread of the virus.

Nor does Rodriguez show how—in light of his criminal record and probation violations—his

proposed plan for release to his girlfriend’s home would ensure his appearance or the safety of the

community. Since the risk of COVID-19 does not negate the factors favoring detention, and no

conditions could ensure the safety of the community or his appearance if he were to be released,

Rodriguez’s Motion should be denied and he should be detained.

       I.      Procedural Background

       On December 4, 2019, a Grand Jury sitting in the District of Massachusetts indicted

Rodriguez, along with dozens of others, for conspiracy to conduct enterprise affairs through a

pattern of racketeering activity (“RICO conspiracy”), in violation of 18 U.S.C. §1962(d). [D. 1].

Although a warrant for his arrest was issued on December 4, 2019, Rodriguez evaded arrest for

nearly three months, until February 28, 2020. [D. 567]. Rodriguez made his initial appearance

before this Court on March 5, 2020, when the Government moved for his detention and he pleaded

not guilty and agreed to voluntary detention. [D. 575]. On April 14, 2020, Rodriguez filed the


                                                  2
        Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 3 of 22



instant Motion, [D. 714] and supporting Memorandum, seeking release based on the COVID-19

pandemic and requesting a detention hearing, [D. 715].

       In response to the COVID-19 pandemic, Plymouth has followed Massachusetts’

Department of Public Health guidance to minimize the risk of introduction and transmission of the

virus, and it has instituted a “vigorous process of screening and cleaning continuously around the

clock.” 2 On March 23rd, Plymouth announced that one of the Sheriff’s Department’s employees

had tested positive for COVID-19. The employee was quarantined, and Plymouth took steps to

minimize the risk of transmission: all areas in the facility where the staff member had been were

disinfected, and staff who had had exposure within 6 feet of the staff member for more than 15

minutes were directed to self-quarantine and not allowed to return to work for 14 days or until they

tested negative. Further, Plymouth conducted an assessment of who had been in proximity to the

infected staff member and determined that no federal detainees had been in contact with him/her.

There have been no additional reported cases of COVID-19 among Plymouth staff or detainees.

                                      LEGAL STANDARD

       A defendant must be detained pending trial if, after a hearing, the court determines that “no

condition or combination of conditions will reasonably assure the appearance of the person as

required and the safety of any other person and the community[.]” 18 U.S.C. § 3142(e). The

government bears the burden of demonstrating that the defendant poses a danger to the community

by clear and convincing evidence or that the defendant poses a flight risk by a preponderance of

the evidence. 18 U.S.C. § 3142(f).

       In determining whether any conditions of release will reasonably assure the defendant’s

appearance and the safety of any other person and the community, the Court must consider the


       2
         These announcements have been posted to the Plymouth County Sheriff’s Department
website, available at: https://www.pcsdma.org/covid.html.
                                                 3
        Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 4 of 22



factors set forth in 18 U.S.C. § 3142(g), which include: (1) the nature and circumstances of the

offense charged, including whether the offense is a crime of violence; (2) the weight of the

evidence; (3) the history and characteristics of the defendant; and (4) the nature and seriousness of

the danger that the defendant’s release would pose to any other person or the community.

                                          ARGUMENT

       Rodriguez’s Motion entirely ignores the Section 3142(g) factors that guide this Court in

determining whether he should be detained, and argues for release solely on the basis that his

claimed medical conditions make him susceptible to severe illness if he were to contract COVID-

19. [D. 715 at 1]. Yet, the COVID-19 pandemic—while undoubtedly serious and necessitating

strong precautionary steps, particularly in facilities like Plymouth—does not alter the facts and

circumstances particular to Rodriguez that demonstrate the particular danger to the community,

flight risk, and obstruction risk he poses. Accordingly, his release is not warranted.

       I.      Rodriguez Is a Danger to the Community, A Flight Risk, and an Obstruction
               Risk and the 18 U.S.C. § 3142(g) Factors Strongly Support Detention

       The Government moves for Rodriguez’s detention on the grounds that he is: (1) a danger

to the community, under 18 U.S.C. § 3142(f)(1)(E), because the charged offense is a felony

involving the possession or use of a firearm; (b) a flight risk, under 18 U.S.C. § 3142(f)(2)(A); and

(c) a risk of obstruction of justice, under 18 U.S.C. § 3142(f)(2)(B). In this case, the Section

3142(g) factors strongly support Rodriguez’s detention.

               A. The Nature and Circumstances of the Charged Offense and Weight of the
                  Evidence Against Rodriguez Support His Detention

       When considering detention, the court considers the nature and circumstances of the

offense charged as well as the weight of the evidence against the defendant. 18 U.S.C. §

3142(g)(1)-(2). Here, both the serious nature of the racketeering conspiracy and the strength of

the Government’s case against Rodriguez weigh heavily in favor of detention.
                                                 4
        Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 5 of 22



       Rodriguez is charged with conspiracy to conduct an enterprise—namely, the Almighty

Latin King and Queen Nation (the “Latin Kings”) gang in Massachusetts—through a pattern of

racketeering activity, in violation of 18 U.S.C. § 1962(c) and (d). [D.1 ¶ 7]. Rodriguez and other

gang members are charged with conducting the gang’s activities through a pattern of racketeering

activity that includes acts and threats involving murder and attempted murder of rival gang

members and Latin King members who violated gang rules; robbery; witness tampering and

witness intimidation; money laundering; and narcotics distribution. [D. 1 ¶ 8].

       There is ample evidence of Rodriguez’s participation in this activity. Exhibit 1 is an

affidavit by FBI Special Agent Dominic Coppo, which describes the findings of the multi-year

investigation that led to the charge against Rodriguez. Exhibit 1 details evidence that Rodriguez

was a member of the Devon Street Kings (“D5K”) chapter of the gang, and that he served in a

leadership role, as Crown Council Chairman of the Boston Crown Council. See Exhibit 1 ¶ 70.

The “Crown Council” is responsible for resolving internal gang issues that cannot be resolved by

the state leadership.   Id. ¶ 20.    The Government has compiled considerable evidence of

Rodriguez’s participation in the Latin Kings’ racketeering conspiracy, including:

           •   An undercover recording on October 9, 2019 captures Rodriguez packaging
               cocaine base for distribution at one of the Latin Kings’ stash houses in New
               Bedford, Massachusetts. During the recording, another Latin King member
               refers to Rodriguez packaging 62 grams of crack cocaine and says that
               Rodriguez can make $4,000 by dividing the crack cocaine into smaller
               quantities for street-level distribution. Id. ¶ 76.

           •   Undercover recordings of telephone calls in December 2018, when
               Rodriguez was in state prison, reflecting that he participated in a conspiracy
               with other Latin Kings members to intimidate and murder Victim 5, who
               they suspected was a law enforcement informant:

                  o In recorded calls discussing Victim 5 on December 18, 2018, Latin
                    King members said Rodriguez was “running the jails right now,” he
                    “run[s] the DOC,” they should talk to him about retaliating against


                                                 5
        Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 6 of 22



                       Victim 5 for being a snitch, and Rodriguez’s sister should call him
                       to “make sure [he] gets on that ASAP.” Id. ¶¶ 195-96.

                   o In other recorded calls on December 18, 2018, Rodriguez and Latin
                     King members describe Victim 5 as a rat and attempt to identify him
                     by name and description, and one member states that he wants to see
                     paperwork proving that Victim 5 is a snitch before Rodriguez
                     “makes something up there.” Id. ¶¶ 197, 199.

                   o In recorded calls on December 20, 2018, Rodriguez and another
                     Latin King member discuss records of grand jury testimony naming
                     Victim 5 as a law enforcement informant, and a plan to visit
                     Rodriguez in jail later that week to further discuss the matter. Id.
                     ¶ 202. Consistent with this discussion, Massachusetts Department
                     of Corrections records reflect that the same Latin King member
                     visited Rodriguez in jail on December 23, 2018. Id. at 65, n.11.

           •   Massachusetts Department of Correction call records reflect that on March
               23, 2018, Rodriguez, who was incarcerated at the time, called into a
               recorded Latin Kings meeting where Latin Kings leaders discussed a
               “greenlight” order to murder Victim 19. Id. ¶ 252.

           •   Multiple YouTube rap videos that feature Rodriguez and other Latin Kings
               members holding money, flashing firearms and gang signs, and describing
               shooting members of rival gangs. Id. ¶ 72. This includes:

                   o A YouTube video posted in June 2019 where Rodriguez raps about
                     shooting “enemy’s” and “splattering brains” of “snitches.” Id. ¶ 73.

                   o A YouTube video posted in September 2016 where Rodriguez
                     flashes the gang’s hand sign with another Latin Kings member and
                     raps about being shot in the back and retaliating: “Ya’ll thought I
                     was finished . . . I’ll be down to ride, I’m talking homicide, put like
                     30 in the clip and let them bullets fly.” He also describes being a
                     shooter: “I’ll be banging D5K screaming fuck a DDP,” referring to
                     the Dominicans Don’t Play rival street gang. Id. ¶ 75.

           •   An undercover recording captures Rodriguez’s attendance at a meeting of
               the Latin Kings’ Massachusetts leadership on August 31, 2019, where they
               discussed an order to kill another Latin King member. Id. ¶ 167.

       There is thus considerable evidence that Rodriguez was a member of the Latin Kings and

participated in a pattern of racketeering activity, including by conspiring to intimidate informants



                                                 6
        Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 7 of 22



and distribute narcotics. The serious nature of the charged conspiracy, along with the strong

evidence of Rodriguez’s participation in it, weigh in favor of detention.

               B. Rodriguez’s History and Characteristics Strongly Support Detention

       Rodriguez’s history and characteristics, including his past conduct, criminal history, record

of appearances at court proceedings, and status on state parole at the time of the charged offense—

all relevant factors under 18 U.S.C. § 3142(g)(3)—further evince the threat he poses to the

community, his flight risk, and his serious obstruction and witness intimidation risk. No conditions

can be devised to address these risks, and this factor therefore clearly supports detention.

       A “record of criminal convictions and [a] disregard for the judicial system through repeated

violations of the terms of [] probation” can form the basis for an order of detention. United States

v. Gray, 529 F. Supp. 2d 177, 182 (D. Mass. 2007). As discussed below, Rodriguez has a

voluminous criminal record that includes: (1) a pattern of violence that shows total disregard for

the safety of the community; (2) multiple witness intimidation charges that illustrate how his

release would pose obstruction of justice risks; and (3) numerous instances where he committed

new crimes while on probation, reflecting an inability to comply with conditions of release.

                       i. Rodriguez’s Criminal Record Shows That He Presents A Danger To
                          The Community And A Risk Of Witness Intimidation If Released

       Rodriguez’s criminal history reflects a pattern of violent assaults and witness intimidation

charges and shows that he would present a threat to the safety of the community as well as a serious

risk of obstruction of justice if he were released. His criminal history includes, in fewer than five

years: assault with a dangerous weapon and witness intimidation (January 2016); assault and

battery on a public employee (April 2016); aggravated assault on a pregnant victim (June 2016);

threatening to commit a crime involving assault (October 2016); assault and battery with a

dangerous weapon and witness intimidation (June 2017); and possession with intent to distribute

                                                 7
        Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 8 of 22



crack cocaine (October 2019). Notably, in 2016 and 2017, Rodriguez was charged with four

counts of witness intimidation. Both cases involved violent attacks on innocent victims, whom

Rodriguez threatened to discourage them from talking to the police and testifying against him.

       In January 2016, Rodriguez was arraigned in Suffolk Superior Court (Dkt. # 1584-CR-

11273) on charges of armed robbery, assault with a deadly weapon, assault and battery with a

dangerous weapon, and witness intimidation. See Exhibit 7 at 2. Rodriguez participated in an

armed robbery with two other men in September 2015: the other two men robbed a victim at

knifepoint, while Rodriguez served as lookout. Id. at 12. After the robbery, the victim approached

a police cruiser to report the crime, and while he was awaiting assistance, Rodriguez stood across

the street and “brandished a knife and proceeded to stare at the victim.” Id. Rodriguez pleaded

guilty to the witness intimidation charge and was sentenced to six months’ incarceration. Id. at 2.

       In June 2017, Rodriguez was arraigned in Middlesex Superior Court (Dkt. # 1781-CR-

00203) on two counts of witness intimidation, one count of assault and battery with a dangerous

weapon causing serious bodily injury, and one count of assault and battery on a family or

household member. See Exhibit 4 at 6. The charges arose from an incident in March 2017 when

he violently attacked his then-girlfriend, Tanisha Lozada, and threatened her not to talk to the

police or testify against him. According to the Commonwealth’s successful motion for pretrial

detention, Rodriguez was at Lozada’s apartment in Lowell, where she lived with her children,

when they got in an argument that led Rodriguez to viciously attack her:

       The defendant punched the victim on the side of her neck with a closed fist causing
       the victim to fall to the floor. The victim got back up. The defendant then punched
       the victim several times in the head, face and eyes with significant force. The
       defendant then grabbed the victim by her hair and pulled her into the bedroom. The
       defendant threw the victim face first into the side rail of a metal bedframe. The
       victim’s face made contact with the bedframe causing her to bleed profusely from
       her nose. When the victim got up, the defendant continued to strike the victim.


                                                8
        Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 9 of 22



Exhibit 5 at 2. Rodriguez then followed Lozada into the bathroom and, believing that the police

were at the door, told her “to be quiet, not say anything and to tell the police they were just arguing

on the phone. [He] told [her] that if she ever said anything, she would probably get hurt again.”

Id. Rodriguez was arrested and charged with domestic abuse offenses. While he was in custody

awaiting a dangerousness hearing in the Lowell District Court, he placed multiple recorded calls

to Lozada where he told her about his and other criminal cases where victims helped him and

“other people” out by not showing up for court, asserting the Fifth Amendment privilege, or

vouching for the defendant. Id. at 3. Lozada interpreted these comments as instructions that she

should not testify against him. Id. at 3. In November 2017, Rodriguez pleaded guilty to all four

charges and was sentenced to 2.5 years’ incarceration and probation of three years.

       Rodriguez’s history of domestic and other violence does not begin or end with these two

serious cases. He has also been charged with multiple other assaults that reflect his flagrant

disregard for the safety of others and his complete inability to control his behavior to comport with

the basic norms of civil society:

       1. In April 2016, Rodriguez was arraigned in Boston Municipal Court (Dkt. #
          1601-CR-00291) on charges of assault and battery, assault and battery on a
          public employee, and disrupting a court proceeding. See Exhibit 6 at 13. The
          charges arose from an incident where Rodriguez fought with another man in a
          Suffolk Superior Court room. Id. at 20. After the men “started punching each
          other multiple times,” a court officer attempted to intervene, and Rodriguez
          “punched [the officer] in the back of the head.” Id. In December 2016,
          Rodriguez pleaded guilty to one count of assault and battery and received a split
          sentence. Id. at 22. He was on probation for this offense when he assaulted
          Lozada in March 2017. In May 2017 he was found in violation of his probation
          and sentenced to serve ten months. See id. at 11, 25.

       2. In June 2016, Rodriguez was arraigned in Boston Municipal Court (Dkt. #
          1607-CR-002363) for aggravated assault and battery on a pregnant person. This
          charge arose from an incident where Rodriguez “struck his then girlfriend in
          the head and stomach and bit her wrist” at a time when she was four months
          pregnant. See Exhibit 3 at 3; Exhibit 5 at 4. This charge was dismissed on
          March 1, 2017. See id.

                                                  9
       Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 10 of 22




       3. In October 2016, Rodriguez was arraigned in Boston Municipal Court (Dkt. #
          1607-CR-003910) on a charge of threatening to commit a crime, arising from
          an incident where he allegedly harassed Lozada’s ex-boyfriend and the father
          of her child via phone calls and in person threats to fight and hurt him. See
          Exhibit 3 at 3; Exhibit 5 at 4. This was dismissed in April 2017, though he was
          on pretrial release when he assaulted Lozada in March 2017. See id.

Thus, in a period of just ten months, Rodriguez was charged in four separate cases involving

assaults, and he committed two of those while on probation or pretrial release for other crimes.

       Rodriguez was arrested yet again in October 2019, this time with another Latin King

member, for possession with intent to distribute crack cocaine following a traffic stop in New

Bedford. See Exhibit 2 at 3. According to the Arrest Report, Rodriguez, who was driving, had a

knife in his waistband and roughly 13 grams (including packaging) of crack cocaine, “packed in a

manner consistent with the distribution of street level narcotics,” concealed in his pants. Id. at 4.

       Rodriguez’s record of violent attacks on others—ranging from former girlfriends to court

officers—along with his repeated efforts to silence the victims of his attacks show that he presents

a serious risk of witness intimidation and a danger to the community. This is particularly so given

his proposed plan for release: to live in a 24-hour-lockdown at the home of his girlfriend and her

three children. [D. 715 at 6]. There is no reason to believe this is an appropriate and safe plan for

release for a person like Rodriguez, who has a history of domestic violence against girlfriends,

without regard to their children. Indeed, he was charged with assaulting two prior girlfriends,

including striking the pregnant belly of one, and savagely beating another before throwing her

face-first into a metal bedframe—all under the roof of her home where she lived with her children.

       Notably, this Court would not be the first to find that Rodriguez is too dangerous to be

released. In 2017, the Middlesex Superior Court granted the Commonwealth’s motion to detain

Rodriguez, finding that no conditions of release could assure the safety of the victim or community


                                                 10
       Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 11 of 22



if he were released. See Exhibit 5 at 1. The motion emphasized the danger and flight risk he

presented: (1) Lozada’s medical records showed Rodriguez had been physically violent to her in

the past; (2) he had two restraining orders against him by a prior domestic partner; (3) he was on

pretrial release on three separate cases out of three different courts at the time of the offense; and

(4) he “has violated probation in nearly every case where he has been placed on probation (totaling

eight separate violations) resulting in multiple committed sentences” and he “frequently defaulted

on his court dates or [has] been placed in warrant status both before and after disposition.” Id. at

6-7. In granting the motion, the court noted that Rodriguez’s “prior record of violence and his

apparent attempt to interfere with the investigation here supports a finding that there are no

conditions that can protect the victim or the community if he were released on bail.” Id. at 1.

       The compelling reasons that supported detention in that case are applicable here: Rodriguez

has proven himself a repeat perpetrator of domestic violence and, as discussed below, he has

proven himself unable to abide by conditions of release. Given his record, his release on the

proposed conditions would be a risk to the community, including his girlfriend and her children.

Moreover, his pattern of witness intimidation raises concerns that, if released, he would engage in

similar efforts to intimidate witnesses in this case. This criminal history amply supports detention.

                       ii. Rodriguez’s History Of Violating Probation Shows That He Is A
                           Flight Risk And Danger To The Community

       On top of his record of threatening witnesses and committing violent attacks (which alone

present a compelling basis for detention), Rodriguez’s history of violating court-ordered

conditions of release, and resisting arrest in this case for nearly three months, shows that no

conditions can reasonably assure his appearance. Rodriguez violated the conditions of his release

on numerous occasions between 2016 and his arrest on the instant charges in 2020:



                                                 11
       Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 12 of 22



       1. In August 2016, Rodriguez failed to appear in Suffolk County Court for a
          hearing on his robbery and witness intimidation charges, and the court issued a
          warrant for his arrest. See Exhibit 7 at 5-6.

       2. In October 2016, the Boston Municipal Court revoked Rodriguez’s bail on the
          charges for assault and battery and disrupting a court proceeding, and
          committed him to jail after finding that he violated the court’s bail conditions.
          See Exhibit 6 at 6-7.

       3. In March 2017, when Rodriguez committed the violent attack and witness
          intimidation that gave rise to the charges in the Middlesex Superior Court, he
          was on probation or pre-trial release in multiple cases:

               a. He was on probation in Boston Municipal Court (Dkt. # 1601-CR-
                  00291), which revoked his probation and sentenced him to ten months
                  incarceration. See Exhibit 6 at 8, 11.

               b. He was on pre-trial release in Boston Municipal Court (Dkt. # 1607-CR-
                  003910) on charges of threatening to commit a crime in October 2016.
                  See Exhibit 5 at 7.

               c. He was on pre-trial release in Suffolk Superior Court (Dkt. # 1584-CR-
                  11273) on charges of armed robbery, assault with a deadly weapon,
                  assault and battery with a dangerous weapon, and witness intimidation.
                  See Exhibit 5 at 7.

       4. In October 2019, Rodriguez violated the terms of his probation in Middlesex
          Superior Court (which sentenced him to 84 months of probation, through May
          2022) when he was arrested by Massachusetts State Police and charged with
          possession with intent to distribute crack cocaine. See Exhibit 2 at 3.

       5. In October 2019, Rodriguez was also still on probation in the Middlesex
          Superior Court when he committed some of the conduct charged in the instant
          racketeering conspiracy—namely, packaging crack cocaine for distribution in
          the Latin Kings stash house in New Bedford. See Exhibit 1 ¶ 76.

       Rodriguez’s flagrant disregard for the law is also apparent in his evasion of arrest on the

instant charges for nearly three months after his arrest warrant was issued. Rodriguez knew of the

charges against him in this case, and that he was wanted by federal authorities: on December 30,

2019, he posted to his publicly-accessible Instagram account a picture of his mug shot as it

appeared on a Latin Kings organizational chart—which was released publicly by the FBI on

                                               12
       Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 13 of 22



December 5, 2019, and included in the detention affidavit, see Exhibit 1 at 190—with the message

“free the crown.” See Exhibit 8. Thus, far from turning himself in when he was aware of a warrant

for his arrest, Rodriguez taunted federal agents by posting his mugshot on a public social media

account and continued to evade arrest for two more months.

       Rodriguez’s extensive criminal history and inability to comply with court-ordered

conditions of probation or pre-trial release demonstrate that he is a persistent danger to the

community as well as a flight risk, and weighs strongly in favor of his detention.

               C. The Nature and Seriousness of the Danger Posed by Rodriguez’s Release
                  Requires His Detention

       The violent nature of Rodriguez’s charged offense and his lengthy criminal history

demonstrate that he is a danger to the community. 18 U.S.C. § 3142(g)(4). The serious nature of

his offenses—including convictions involving witness intimidation, assaults, and armed robbery;

his leadership of efforts to identify and intimidate gang members suspected of being informants;

and his involvement in the gang’s distribution of crack cocaine—further justify his detention.

       As discussed above, Rodriguez has a history of violent crimes that injured numerous

people, and he committed many of these acts despite being on pretrial release or probation. Indeed,

nearly every time he is released, he reoffends, and there is no indication that he would have any

respect for this Court’s conditions of release when he has refused to comply with conditions

imposed by other courts. See Exhibit 5, at 7 (Rodriguez “violated probation in nearly every case

where he has been placed on probation (totaling eight separate violations)”). His violent history—

considered along with his involvement in the Latin Kings and pattern of intimidating witnesses

and violating the terms of release—show that no conditions can be devised to protect the

community or mitigate the risks of flight or obstruction of justice.




                                                 13
       Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 14 of 22



       II.     The Circumstances Created by COVID-19 Are Not a Sufficient Basis For
               Rodriguez’s Release

       Nor does the COVID-19 pandemic, or Rodriguez’s health conditions, alter the Section

3142(g) calculus that weighs so strongly in favor of detention. The Government appreciates the

gravity of the COVID-19 pandemic, and acknowledges that it presents a national and state public

health emergency. Though Rodriguez claims to have asthma and other conditions, he offers no

objective evidence to support his claims or demonstrate the severity of these conditions. Nor does

he show that two of his claimed conditions—a collapsed lung and MRSA—affect his health now,

or make him more prone to COVID-19. Even if he has these conditions, they do not negate the

considerations weighing heavily in favor of detention. Additionally, his speculative concern about

a potential COVID-19 outbreak at Plymouth falls far short of showing a risk warranting release,

particularly because he cannot show that Plymouth’s infection-control protocols are inadequate to

address the risks. He also fails to show that, if released under his proposed conditions, he would

not pose a danger to the community, a flight risk, and an obstruction risk.

       A. Rodriguez Does Not Demonstrate A Particularized Vulnerability to COVID-19
          Sufficient To Warrant His Release

       Rodriguez, age 28, claims his “medical history places his life in danger should he continue

to be housed” at Plymouth because he suffers from chronic asthma and other medical conditions

that make him more susceptible to complications from COVID-19. [D. 715 at 6]. 3 Although the

defendant’s “physical and mental condition” is one of the Section 3142(g) factors, Rodriguez has


       3
          To the extent Rodriguez says his conditions put him “at higher risk of contracting severe
forms of Covid-19” [D. 715 at 2], this claim is unfounded, as he cites no evidence that any health
conditions make a person more likely to contract COVID-19. At most, health authorities like the
Centers for Disease Control (“CDC”) have recognized that certain conditions put people “at higher
risk for severe illness from COVID-19” if they contract the virus. See “Information for Healthcare
Professionals:       COVID-19       and       Underlying        Conditions,”      available      at
https://www.cdc.gov/coronavirus/2019-ncov/hcp/underlying-conditions.html (last accessed April
29, 2020).
                                                14
        Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 15 of 22



not provided sufficient evidence that his claimed conditions place him at a higher risk of adverse

impact or make him more vulnerable than other detainees. Nor has he shown that his health

outweighs the other Section 3142(g) factors that favor detention.

       Although Rodriguez claims that he has had asthma since he was a child, he does not provide

information—let alone objective medical documentation—to show that his current asthma

condition is sufficiently severe to increase his susceptibility to COVID-19. While he says his

“difficulties with asthma were particularly acute,” he refers only to limitations on athletic activities

when he was a child, and not to his current condition. [Id.]. And although he says he has an

emergency albuterol inhaler at Plymouth—and that he used a “full-face nebulizer” at unspecified

times in the past—this is also not indicative of the severity of his current condition. [Id.].

       Since Rodriguez fails to provide any credible documentation of the severity of his asthma,

he does not show that this condition puts him at higher risk of COVID-19 illness. The Government

is aware that the CDC has identified those with “moderate to severe asthma” as individuals who

“may be at higher risk of getting very sick from COVID-19.” 4 Other medical professionals have

also recognized that, while severe asthma is a risk factor for COVID-19 complications, patients

with mild or moderate asthma likely face similar risks of COVID-19 as patients without asthma. 5

Consistent with this expert guidance, this Court has recognized that the severity of a detainee’s

asthma—and credible documentation of this condition—is material to the determination of



       4
             See    “People   with    Moderate      to    Severe    Asthma,”    available     at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html (last accessed
April 30, 2020).
        5
          See “Asthma is Absent Among Top Covid-19 Risk Factors, Early Data Shows,” available
at https://www.nytimes.com/2020/04/16/health/coronavirus-asthma-risk.html (last accessed April
29, 2020) (“‘If you have mild or moderate disease, you’re probably not going to behave much
differently than someone who doesn’t have asthma, particularly if you’re a younger person,’ said
Dr. David Hill, a board member of the American Lung Association. But he added that those with
more severe cases ‘may get more severity of the disease.’”).
                                                  15
       Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 16 of 22



whether COVID-19 presents a health risk warranting release. See United States v. Cornieles, 19-

MJ-02569-MBB (D. Mass. April 16, 2020) (denying release of defendant who claimed to have

asthma but provided only a brief letter from his wife’s employer, a physician, to support this claim,

and offered no dates or details of asthma treatment, or details concerning the severity of a recent

condition that would make him more vulnerable than other detainees). Since Rodriguez offers no

credible documentation of his asthma, the dates or details of treatment, or details concerning the

current severity of his asthma, this condition does not justify his release.

       Nor do Rodriguez’s other claimed conditions show that he is susceptible to COVID-19.

He says his breathing problems are aggravated by a collapsed lung that he suffered five years ago

when a bullet punctured his rib cage near his lung; yet, he concedes that this bullet was removed

two years ago, and does not explain how or why this old injury affects his breathing now. [D. 715

at 3]. He also claims that he contracted MRSA staph infections and that his “autoimmune system

is compromised heightening his susceptibility to all infectious diseases.” [D. 715 at 3-4]. Despite

his general assertion that treatment for MRSA “is difficult and time consuming,” he does not say

when he got MRSA or even claim that he still has it now. [D. 715 at 4]. Nor does he produce any

evidence that having MRSA, either now or in the past, is immunocompromising. He thus does not

show that his claimed conditions make him sufficiently prone to COVID-19 to warrant release. 6

       Furthermore, it is notable that Rodriguez does not offer any medical records or other

credible evidence of his conditions; instead, he offers only an affidavit from his mother claiming

he has these conditions. [D. 715-1 at 1]. Rodriguez blames this lack of documentation on an




       6
          Rodriguez also claims that he “has been diagnosed as suffering from bi-polar disorder,
and significantly, PTSD” and that his PTSD and manic moods “aggravate his breathing problems.”
[D. 715 at 4]. Rodriguez provides no documentation whatsoever (including in his mother’s
affidavit) for these claimed conditions or their effect on his breathing.
                                                  16
       Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 17 of 22



inability to timely execute HIPAA releases at Plymouth. [D. 715 at 5]. Even if this is true, the

fact remains that his entire argument for release relies on medical conditions, yet he fails to adduce

any credible evidence of these conditions or how they make him more vulnerable to COVID-19.

Such a bare-bones argument cannot shift the detention calculus, particularly where the other

Section 3142(g) factors weigh so heavily in favor detention.

       Even assuming Rodriguez has one or more of his claimed conditions, his general claims

that they affect his breathing and immunity do not show that they are sufficiently severe to warrant

release. The courts have recognized that a defendant cannot demonstrate entitlement to release

based only on a moderate medical condition that does not significantly enhance his risk of COVID-

19 compared to other detainees. See United States v. Pridgen, No. 19-Cr-10375-RGS, at 3-5 (D.

Mass. Apr. 29, 2020) (reversing order releasing defendant with obesity and hypertension, finding

there was “no medical evidence in the record” that he had a condition “of a magnitude appreciably

greater than the many persons in the general population who suffer from hypertension,” and that

release was not warranted where he was a danger to the community and “his medical circumstances

are not so exceptional as to tilt the balance in favor of his temporary release.”). Since Rodriguez

has not shown that he has an acute condition that puts him at high risk of COVID-19, his physical

condition does not outweigh the other Section 3142(g) factors that favor detention.

       B. Rodriguez Alleges Only A Speculative Risk of COVID-19 and Has Not Shown that
          Plymouth’s Infection Control Protocols Are Inadequate

       Rodriguez’s speculative concern about a potential COVID-19 outbreak at Plymouth falls

far short of demonstrating a risk to his health sufficient to justify release. He does not claim that

there are any positive COVID-19 cases at Plymouth or suggest that he has come into contact with

any affected individuals. Nor can he show that the speculative risk of COVID-19 warrants his

release when he is at a facility that has taken robust precautionary measures to mitigate that risk.

                                                 17
       Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 18 of 22



       The DOC has established precautionary measures to prevent the spread of COVID-19 in

its facilities. On March 25, 2020, the Sheriff of Plymouth County described the efforts the

Sheriff’s Department has taken to ensure a safe environment and reduce the risk of the introduction

or spread of COVID-19 at Plymouth. See Exhibit 9. These measures include:

           1)  Adopting enhanced inmate intake procedures, including scrutiny of travel and
               exposure to illness;
           2) Adopting treatment and detection practices consistent with guidelines issued by
               the CDC and Department of Public Health (“DPH”), and frequent consultation
               by the Sheriff’s Department administrator with the DPH;
           3) Suspending family and friend visits;
           4) Restricting attorney visits to non-contact;
           5) Restricting non-essential staff from entering the Facility;
           6) Ceasing inmate work assignments that require travel outside the Facility;
           7) Eliminating unnecessary movement within the Facility;
           8) Establishing a housing unit for newly-admitted inmates and inmates who leave
               and return to the Facility, to monitor them for signs and symptoms of COVID-19
               until they clear the incubation period;
           9) Arranging for court hearings to be conducted by videoconference and telephone
               to limit inmate travel outside of the Facility and resulting possible exposure;
           10) Changing recreation and meal schedules to provide more space in dayrooms;
           11) Maintaining an aggressive cleaning schedule for the housing units;
           12) Educating staff and inmates on proper social distancing and sanitation practices.

See id., at 1-2. The Affidavit also notes that Plymouth is “well below maximum capacity,” which

has “afforded the Department flexibility in making housing assignments which provide more space

for the inmates.” Id. at 2.

       Rodriguez does not address the risk-mitigation procedures implemented at Plymouth, and

there is no indication that these measures are inadequate to control the transmission of COVID-

19. Indeed, while the number of COVID-19 cases in Massachusetts has surged in the past two

months, Plymouth’s protocols have successfully prevented the spread of the virus in the facility.

       Plymouth has therefore pursued reasonable preventive measures that have been successful,

and it is prepared to provide adequate medical care to Rodriguez in the unfortunate event that he

contracts the virus. Rodriguez has failed to show that in light of these robust precautionary and

                                                18
       Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 19 of 22



preparatory efforts, his continued detention puts him at sufficient risk of contracting COVID-19

to warrant release. In these circumstances, his release is unwarranted. See United States v. Lee,

2020 WL 1541049, at *6 (D.D.C. March 30, 2020) (denying motion for release where the

defendant was detained at a facility that had “moved intentionally and swiftly to take myriad

precautions for the protection of detainees,” and emphasizing that: “DOC’s actions represent that

it is keenly aware of the problem, and just like the many other institutions in our society that are

currently operating under enormously challenging circumstances, DOC appears to be doing its

best to implement the leading health authorities’ recommendations.”).

       Finally, the Government notes that several judges to address motions similar to

Rodriguez’s, both in this district and elsewhere, have denied release, even when the defendant

claimed individualized health risk factors like asthma. See United States v. Cornieles, 19-MJ-

02569-MBB (D. Mass. April 16, 2020) (denying release of defendant who claimed an asthma

condition but produced only minimal documentation that lacked details of his treatment and failed

to show that he currently suffered from acute asthma); United States v. Baez, 19-CR-40049-TSH,

Docket No. 99 (D. Mass. April 15, 2020) (denying release of defendant who produced no medical

evidence of his claimed asthma diagnosis); United States v. Moore-Bush, 18-CR-30001-WFY (D.

Mass, March 25, 2020) (denying release of defendant with “barely controlled diabetes” where

there were no COVID-19 cases at her detention facility); see also United States v. Martin, No. CR

PWG-19-140-13, 2020 WL 1274857, at *4 (D. Md. March 17, 2020) (“While the record confirms

that Martin has disclosed that he suffers from asthma, high blood pressure, and diabetes, this alone

is insufficient to rebut the proffer by the Government that the correctional and medical staff at

CDC are implementing precautionary and monitoring practices sufficient to protect detainees from

exposure to the COVID-19 virus.”); United States v. Hamilton, No. 19-CR-54-01 (NGG), 2020


                                                19
       Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 20 of 22



WL 1323036, at *2 (E.D.N.Y. March 20, 2020) (denying release despite defendant’s advanced age

and history of stroke and heart attack where there were no reported cases of COVID-19 at his

detention facility and the BOP was “taking system-wide precautions to mitigate the possibility of

an infection within its facilities”); United States v. Clark, No. 19-40068-01-HLT, 2020 WL

1446895, at *8 (D. Kan. March 25, 2020) (denying release of defendant whose diabetes put him

at increased risk of COVID-19 where the risk of an outbreak at his facility was speculative and he

did not show that his proposed release plan would reduce his overall risk).

       In a case like this—where the defendant offers no evidence of an acute health condition,

raises only speculative concerns about the risk of illness, and is at a facility that has successfully

implemented measures to prevent the spread of the virus—there is not a sufficient medical reason

to warrant release, especially where the other Section 3142(g) factors strongly favor detention.

       C. Rodriguez’s Proposed Conditions Would Not Reasonably Assure the Safety of the
          Community or His Appearance

       Rodriguez does not show that his proposed plan for release would reasonably ensure the

safety of the community or his appearance. In fact, his proposed conditions of release are wholly

inadequate to ensure either. Despite his voluminous criminal history, evasion of arrest on the

instant charges, and record of failing to appear for court hearings, Rodriguez claims that a $50,000

appearance and/or performance bond would suffice to “ensur[e] that he will not be involved in any

bad acts of any nature and will appear when required at any future Court appearances.” [D. 715

at 5]. Against the context of his past behavior while on probation, there is no reason to believe the

proposed bond would secure his appearance or the safety of the community.

       Nor would his proposed conditions offer such security. He seeks release to the custody of

his girlfriend, to live at her home with her and her three children, and proposes that he would be

subject to a “24-hour-a-day lockdown” at her home. [D. 715 at 6].          But Rodriguez offers no

                                                 20
       Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 21 of 22



reasons why she is an appropriate custodian and, as discussed above, Rodriguez has a long record

of serious domestic violence incidents with past girlfriends. Those incidents raise serious concerns

about the safety of her and her three children if Rodriguez were to be released to her home.

                                          CONCLUSION

       The COVID-19 pandemic is an unprecedented public health emergency and every facet of

our Government is taking precautionary steps to slow the spread and impact. Plymouth is taking

cautionary steps in that regard, and has thus far been successful in maintaining a safe environment

for detainees. Even in the midst of this pandemic, the factors set forth in 18 U.S.C. § 3142 must

still guide the Court in determining, on a case-by-case basis, whether pretrial release is appropriate,

namely: whether there are conditions that can reasonably assure the safety of the community and

the defendant’s appearance. The Government submits that where, as here, it can carry its burdens

of demonstrating that the defendant poses a danger to the community, a flight risk, and a serious

risk of obstruction of justice, and the defendant has failed to show that he suffers from a health

condition that would warrant his release to home confinement on appropriate conditions, the

defendant should not be released. For these reasons, this Court should deny Rodriguez’s Motion.


                                               Respectfully submitted,

                                               ANDREW E. LELLING
                                               United States Attorney

                                       By:     /s/ Rachel Goldstein
                                               Rachel Goldstein
                                               Mark Grady
                                               Assistant U.S. Attorneys
                                               United States Attorney’s Office
                                               1 Courthouse Way, Suite 9200
                                               Boston MA 02210
                                               617-748-3100




                                                  21
       Case 1:19-cr-10459-RWZ Document 830 Filed 04/30/20 Page 22 of 22



                                 CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).

                                             /s/ Rachel Goldstein
                                             Rachel Goldstein
                                             Assistant U.S. Attorney

Date: April 30, 2020




                                                22
